Citation Nr: 1216006	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  00-15 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent, prior to March 1, 2001, and to an initial evaluation in excess of 20 percent, prior to January 6, 2011, and to an initial evaluation in excess of 30 percent from January 6, 2011, for arthralgia of the left ankle (left ankle disability). 

2.  Entitlement to an initial rating in excess of 10 percent, prior to March 1, 2001, and to an initial evaluation in excess of 20 percent, prior to January 6, 2011, and to an initial evaluation in excess of 30 percent, from January 6, 2011, for arthralgia of the right ankle (right ankle disability). 

3.  Entitlement to an initial rating in excess of 10 percent, prior to February 4, 2000, and to an initial evaluation in excess of 40 percent, from February 4, 2000, for scoliosis and degenerative joint disease, left L6-S1 (lumbar disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1980 to April 1995.  This lengthy appeal initially came before the Board of Veterans' Appeals (Board) from a decision rendered by the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA) in 1996.  That decision denied service connection for lumbar and ankle disorders, in pertinent part.  The Board Remanded the appeal in February 1999.  A December 1999 Board decision granted the claims for service connection for lumbar and ankle disabilities.  

The Veteran disagreed with the initial evaluations assigned in the January 2000 rating decision effectuating the grants of service connection awarded in the December 1999 Board decision.  The Board remanded the appeal of the initial evaluations assigned for the lumbar and ankle disabilities in 2004, 2007, 2009, and, most recently, in December 2010.  

During the pendency of this appeal, the Veteran was awarded a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities, by a rating decision effective from November 9, 2000, based on the date the Veteran met the schedular evaluation for TDIU.  The Veteran has contended, throughout the course of the appeal, that she is entitled to increased initial evaluations for her service-connected disabilities.  As her claim for higher initial evaluations necessarily includes a claim that she met the criteria for a schedular evaluation for TDIU prior to November 9, 2000, the Board finds that the issue regarding the effective date of the award of TDIU remains before the Board for appellate review, and has not become final.  

The issue of an extraschedular evaluation under 38 C.F.R. § 3.321(b) for initial ratings for left ankle disability and right ankle disability or extraschedular consideration of individual unemployability during the period from November 17, 1999 to February 4, 2000, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The symptoms of service-connected left and right ankle disabilities have not been differentiated from the symptoms due to disorders of the left foot and of the right foot for which service connection has not been granted.  

2.  Prior to March 30, 1999, the Veteran's arthralgia of the left ankle was manifested by mild symptoms, including pain, swelling, and slight limitation of motion, treated primarily with orthotics; to a lesser degree, the service-connected right ankle arthralgia was manifested by the same symptoms.  

3.  From March 30, 1999, to November 17, 1999, the Veteran's arthralgia of the left ankle, together with other disorders of the left foot, was treated with injections and physical therapy, and resulted in limitation of motion essentially equivalent to loss of dorsiflexion.   

4.  From November 17, 1999, to October 20, 2000, the Veteran's left ankle disability and non service-connected foot disorders required use of a removable immobilizer brace, but conservative therapy did not decrease left ankle pain, and the Veteran underwent surgical treatment October 20, 2000.

5.  Convalescence from left ankle surgery with immobilization of the joint was required until April 6, 2001.  

6.  From April 6, 2001 through January 6, 2011, left ankle disability has been manifested by increasingly severe limitation of dorsiflexion and plantar flexion, and by subjective complaints of pain and instability.
7.  From January 6, 2011, left ankle motion is limited to 2 degrees of plantar flexion and 2 degrees of dorsiflexion, and arthritis of the left ankle is confirmed on radiologic examination. 

8.  Service-connected right ankle arthralgia was not treated by injections during the pendency of this appeal, but the right ankle disability was manifested by severe limitation of dorsiflexion and moderate limitation of plantar flexion from March 30, 1999, with occasional but not continuous use of a right ankle support brace and periods of use of an immobilizer brace.

9.  From January 6, 2011, the Veteran's right ankle disability is manifested by limited dorsiflexion and severely-limited plantar flexion, and by subjective complaints of instability, but is not manifested by degenerative changes on radiologic examination.  
 
10.  The Veteran's service-connected left ankle and right ankle disabilities, together with nonservice-connected foot disorders, decreased her ability to stand to two hours or less daily, treated with a brace which immobilized each ankle, presents such an exceptional or unusual disability picture as to render impractical the application of regular schedular standards for the period from November 17, 1999, to February 4, 2000.   

11.  Prior to February 4, 2000, the Veteran's lumbar spine disability was manifested by slight limitation of range of motion, but not by complaints of chronic pain, muscle spasm, or other symptoms, with mild scoliotic curvature on radiologic examination and degenerative disease of the lumbar spine.
 
12.  The Veteran's lumbar disability has not resulted in intervertebral disc disease, neurologic manifestations, or incapacitating episodes, or other symptoms of lumbar disability.



CONCLUSIONS OF LAW

1.  The criteria for an increase in the initial evaluation from 10 percent to 20 percent for left ankle disability are met from March 30, 1999, but no earlier.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5271 (2011).

2.  The criteria for an increase in the initial evaluation from 20 percent to 30 percent for left ankle disability are met from November 17, 1999, but no earlier.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5271, 5284 (2011).

3.  A temporary total disability evaluation for convalescence from a surgical procedure with immobilization of the left ankle is warranted from October 20, 2000 through April 6, 2001.  38 C.F.R. § 4.30 (2011).

4.  An initial 30 percent evaluation for left ankle disability under Diagnostic Codes 5284 and 5271, but no higher rating, is warranted from April 6, 2001 to January 6, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5271, 5284 (2011).

5.  From January 6, 2011, the criteria for a separate, compensable, 10 percent evaluation for arthritis of the left ankle are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5271, 5284 (2011).

6.  The criteria for an increase in the initial evaluation from 10 percent to 20 percent for right ankle disability are met from March 30, 1999, but no earlier.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5271 (2011).

7.  The criteria for an increased initial evaluation in excess of 20 percent for right ankle disability are not met prior to January 11, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5271 (2011).

8.  From January 11, 2011, the criteria for an initial evaluation in excess of 30 percent for right ankle disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5271 (2011).

9.  From November 17, 1999, the criteria for consideration of extraschedular evaluation for left and right service-connected ankle disabilities are met.  38 C.F.R. §§ 3.321 (2011).  

10.  The criteria for an initial evaluation in excess of 10 percent for lumbar disability are not met prior to February 4, 2000.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293, 5295 (as in effect prior to Sept. 23, 2002). 

11.  From February 4, 2000, the criteria for an initial evaluation in excess of 40 percent for lumbar disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5237-5243 (2011); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (as in effect prior to Sept. 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (as in effect prior to Sept. 23, 2002). 

12.  From February 4, 2000, the criteria for TDIU on a schedular basis are met.  38 C.F.R. § 4.16(a) (2011).  

13.  From November 17, 1999 to February 4, 2000, the disability picture presented by the Veteran's service-connected right ankle arthralgia and service-connected left ankle arthralgia warrants referral to the UnderSecretary for Benefits or the Director of the Compensation and Pension Service for consideration of the assignment of an extra-schedular rating.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.16 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that she is entitled to higher initial evaluations for the service-connected disabilities addressed in this decision.  

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies that VA has duties to notify and assist claimants who have submitted a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Duty to notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of the criteria for substantiating the claim at issue, and to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

In this case, the claims for service connection underlying the appeals were received in 1995, several years prior to enactment of the VCAA.  The Court of Appeals for Veterans Claims has held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  Thus, since the 1995 claims for service connection were granted, the notice to the Veteran which was adequate to allow the grants of service connection is deemed adequate for purposes of the initial disability evaluation, even though, as noted, this notice was provided prior to enactment of the VCAA.  VA's duty to notify in this case has been satisfied.  

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  The Appellant has not raised any claim that she was prejudiced by any lack of notice.  There is no presumption that any timing or content notice resulted in prejudice to the Appellant.  Shinseki v. Sanders, 129 S.Ct. 1696, 1706 (2009).  No further action to meet the duty to notify is required.

Duty to assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran to obtain service medical records and pertinent treatment records.  V A has a duty to provide an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the Veteran's service treatment records have been obtained.  The Veteran was afforded several VA examinations during the more than 15 years of the pendency of the appeal, with the most recent examination having been conducted in January 2011.  Records were obtained from the Social Security Administration following the 2004 Board Remand.  VA outpatient treatment records have been obtained.  The Veteran has not identified any other evidence that might be relevant to the claim.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Appellate review may proceed.  

Claims for increased disability evaluations

The law provides that disability ratings are intended to compensate reductions in earning capacity as a result of the specific disorder.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify various disabilities.  See 38 C.F.R. Part 4.  Disability evaluations are determined by application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Requests for increased disability ratings require consideration of the medical evidence of record compared to the criteria in the VA Schedule for Rating Disabilities.  See 38 C.F.R., Part 4.  If the evidence for and against a claim is in equipoise, the claim will be granted.  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28.  A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  The analysis in the following decision, therefore, is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses are prohibited.  38 C.F.R. § 4.14.

When assessing a Veteran's level of disability, the examiner must "express an opinion on whether pain could significantly limit functional ability during flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A functional loss results when ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance" is inhibited.  38 C.F.R. § 4.40 (2011).

Claims for increased evaluations for left and right ankle disabilities

The Veteran's ankle disabilities have been evaluated under Diagnostic Code (DC) 5271, which contemplates limitation of motion of the ankle, and under DC 5284, which contemplates disability of the foot.  38 C.F.R. § 4.71a, DCs 5271, 5284.  

Diagnostic Code 5271 provides for a 10 percent rating where there is moderate limitation of motion of the ankle, and for a maximum 20 percent rating for marked limitation of motion of the ankle.  For VA purposes, normal plantar flexion of the ankle is from 0 to 45 degrees and normal dorsiflexion of the ankle is from 0 to 20 degrees.  38 C.F.R. § 4.71a, Plate II.  The schedule of ratings does not define the terms "moderate" or "marked."  

DC 5284 provides a 10 percent rating is assigned under DC 5284 for moderate foot injuries.  A 20 percent rating is assigned for moderately severe foot injuries. A maximum 30 percent rating is assigned for severe foot injuries.  A Note to DC 5284 provides that a 40 percent rating is assigned with actual loss of use of the foot.  Id. 

An evaluation in excess of 20 percent is authorized for ankle disability if there is ankylosis of the ankle or the subastragalar or tarsal joint, if there is malunion of the os calcis or astragalus, or if an astragalectomy has been preformed.  DC 5270-5274.  Under DC 5270 (ankylosis of the ankle), a 20 percent evaluation is warranted where there is ankylosis in plantar flexion at less than 30 degrees.  A 30 percent rating is assigned for ankylosis of the ankle in plantar flexion between 30 and 40 degrees or in dorsiflexion between 0 and 10 degrees.  A maximum 40 percent rating is assigned for ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion, or eversion deformity.  38 C.F.R. § 4.71a, DC 5270 (2011). 

38 C.F.R. § 4.71a, Diagnostic Code 5010, the applicable Diagnostic Code for traumatic arthritis, is rated based on the limitation-of-motion Diagnostic Codes for the specific joint or joints involved, by reference to DC 5003.  A 10 percent rating will be for application for such major joint or group of minor joints affected by limitation of motion objectively shown by findings such as swelling, muscle spasm, or painful motion.  38 C.F.R. § 4.71a, DC 5003. 

Depending on the nature of the foot injury, Diagnostic Code 5284 may involve limitation of motion and therefore require consideration under 38 C.F.R. §§ 4.40 and 4.45.  VAOPGCPREC 9-98.  The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

A.  Evaluation of service-connected left ankle disability

During service, in February 1995, the veteran reported that her feet were hurting.  She was unable to wear shoes without pain.  She initially obtained inserts for her boots, and later sought inserts for all of her shoes during service.  At that time, she reported that the inserts worked well in her boots.  At the time of separation examination conducted in April 1995, she reported pain with running.  

1.  Evaluation of left ankle prior to March 30, 1999

March 1996 VA outpatient treatment notes reflect that the Veteran reported pain in the feet, heels and ankles, described as a feeling "like something pulling."  She reported that the orthotics provided in service helped, but she was only able to wear them two hours a day.  Diagnoses of plantar fasciitis, heel pain, pes planus, and tarsal tunnel syndrome were assigned.  In an April 1996 statement, the veteran reported discomfort while standing or with wearing heeled shoes.  

May 1996 private treatment notes reflect that the Veteran had pain and swelling.  Support hose, Motrin, and orthotics were prescribed by the private provider.  The record reflects that the Veteran did not seek additional private treatment until March 30, 1999.  The evaluation for the period beginning with that treatment date is addressed in another stage of the rating, below.  

A 10 percent initial evaluation has been assigned for left ankle disability.  The facts establish that the Veteran manifested left ankle disability prior to March 30, 1999, using orthotics and Motrin to alleviate discomfort.  She retained 13 degrees of dorsiflexion; 20 degrees of dorsiflexion is defined by VA regulations as the normal range of dorsiflexion.  She retained 26 degrees of plantar flexion; 45 degrees is defined by VA regulations as the normal range of plantar flexion.  The criteria for moderate left ankle disability under DC 5271 are met, warranting a 10 percent evaluation for moderate limitation of motion.  Limitation to 13 degrees of dorsiflexion and 26 degrees of plantar flexion is not "marked" limitation of ankle motion, and does not meet the criterion for a 20 percent evaluation under DC 5271.  

The Board has considered whether an evaluation in excess of 10 percent may be assigned under any other Diagnostic Code prior to March 30, 1999.  Radiologic examinations disclose that the Veteran did not have degenerative joint disease of the left ankle, so a separate evaluation under DC 5003 is not authorized under the regulations.  The Veteran's left ankle disability was not moderately severe, prior to March 30, 1999, even with consideration of the Veteran's complaints of pain and limitation of motion.  In particular, the medical evidence establishes that the Veteran did not seek medical evaluation during the period from March 1996 to March 30, 1999.  The Board finds that this fact establishes that her left ankle disability was no more than moderately disabling, and does not warrant an evaluation in excess of 10 percent under DC 5284.  

The preponderance of the evidence establishes that an evaluation in excess of 10 percent was not warranted for left ankle disability prior to march 30, 1999.  The evidence is not in equipoise to warrant a higher evaluation, and the appeal for an initial evaluation in excess of 10 percent during this period is denied.  

2.  Evaluation of left ankle from March 30, 1999 to November 17, 1999 

When she sought treatment on March 30, 1999, she reported that she could "hardly" stand because of bilateral foot pain.  The following day, March 31, 1999, the Veteran was afforded VA examination of her feet.  She reported that her ankles would hurt and swell.  She reported pain, weakness, stiffness, swelling, instability, walking or giving way, fatigability, and lack of endurance.  The veteran had dorsiflexion of the left ankle to 13 degrees and plantar flexion of the left ankle to 26 degrees.  Radiologic examination disclosed no abnormality of the left ankle.  The examiner rendered an opinion that the veteran's ankle disability, for which a diagnosis of arthralgia was assigned, was related to the veteran's service.  

Private treatment notes dated in April 1999 reflect that the Veteran had moderate pain on the bottom of the foot when she walked, with the pain located in front of the heel in each foot.  She manifested a positive Tinel's sign.  The provider administered injections into the Veteran's left foot, and advised her to be off work for several days following each injection.  There was "some improvement" with the injections, but the Veteran remained unable to stand or walk for more than a brief period of time without pain.  

The provider prescribed physical therapy in April 1999.  Physical therapy evaluation in early May 1999 reflects that the Veteran had a "very tight" left Achilles' tendon, so that the Veteran was able to plantar flex the foot to 25 degrees or more, but was unable to dorsiflex the left foot more than 3 degrees.  Thus, the Veteran had essentially no dorsiflexion, although her ankle was not ankylosed.  

In September 1999, the Veteran underwent additional physical therapy.  The list of VA physical therapy appointments is associated with the claims file, as well as the order for those appointments, but the notes of the appointments are not associated with the claims files.  The clinical records do not include specific notations regarding the Veteran's range of motion.  However, the treating provider considered the Veteran's left ankle disability unimproved.  The evidence supports a finding that the Veteran continued to have essentially no dorsiflexion.  

Orthotic devices were re-issued in October 1999.  See signed statement from CLY, DPM, attached to Veteran's April 2000 Application for Annual Clothing Allowance.  Because the Veteran's left ankle disability did not improve, the Veteran's provider decided that further treatment measures were required, from November 17, 1999.  The evaluation from November 17, 1999, is addressed below.

The Veteran's lack of ability to dorsiflex the left ankle during the period from March 30, 1999 to November 17, 1999, is equivalent to marked limitation of motion, so as to meet the criteria for a 20 percent evaluation under DC 5271.  However, the left ankle joint was not ankylosed, so the Veteran is not entitled to a higher evaluation on the basis of ankylosis under DC 5270, which provides that a 30 percent evaluation is warranted if there is ankylosis at 0 degrees of dorsiflexion or at a greater degree of dorsiflexion.  

The Board has also considered whether an evaluation in excess of 20 percent might be warranted under DC 5284, which provides criteria for evaluation of other disability of a foot.  A 20 percent evaluation is assigned under DC 5284 for moderately severe foot disability.  Even with consideration of the Veteran's pain and decreased mobility resulted from inability to dorsiflex the left ankle, and the continued use of orthotic devices, the left ankle disability is not equivalent to severe disability during this period.  In particular, the Veteran was able to walk, continued to work full-time, although with frequent medical appointments, and there is no medical indication that her left foot disability was severe.  The evidence supports an increased initial evaluation to 20 percent during this period, but is not in equipoise to warrant an evaluation in excess of 20 percent.  

3.  Evaluation of left ankle from November 17, 1999 to October 20, 2000

On November 17, 1999, the Veteran began using a SureStep Brace (a fixed position brace) bilaterally.  Ankle braces were again issued in July 2000.  These braces fixed and supported the Veteran's plantar flexion, as if the Veteran had foot drop.  The Veteran's dorsiflexion was already limited to 3 degrees, as noted above.  Therefore, the Veteran had a marked limitation of motion of the left ankle.  

In December 1999, the private medical provider, CLY, DPM, who stated that treatment of the Veteran began on referral from Fox Army Hospital, provided an opinion that severe pes planus and tarsal tunnel syndrome made it impossible for the veteran to stand more than two hours per day.  Dr. Y did not distinguish between symptoms of service-connected ankle disability and symptoms of foot disorders (pes planus and tarsal tunnel syndrome) for which service connection was not in effect.  

Dr. Y indicated that, if the Veteran were to limit her standing to two hours per day, with ankle supports and periodic injections, she might be able to avoid surgical treatment.  In February 2000, the provider recommended that the Veteran undergo tarsal tunnel release, bilaterally.  

MRI (magnetic resonance imaging) examination of the left foot and ankle conducted in September 2000 disclosed alignment abnormality consistent with pes planus deformity, downward orientation of the talus, consistent with pes planus.

A maximum 20 percent rating is assigned under DC 5271 for marked limitation of motion of the ankle.  Id.  The only evaluation provided on a schedular basis for ankle disability is a 30 percent evaluation if there is ankylosis of the ankle fixed in plantar flexion at 30 degrees for more or fixed in dorsiflexion.  The Veteran's ankle was not ankylosed, but she was able to move the ankle very little in dorsiflexion, and required immobilization of the ankle, apparently due to pain, during a portion of this appeal period.  The criteria for marked limitation of the ankle are met.  The evidence warrants the maximum available evaluation, a 20 percent evaluation, where there is no ankylosis.  However, the rating under DC 5271 encompasses only limitation of motion, and does not evaluate the left ankle disability related to the Veteran's other symptoms, including instability and pain on motion or pain at rest, shown in the physical therapy records.  

The Board notes that, during the more than 15 years of the pendency of this appeal, the Veteran's service-connected left ankle arthralgia has not been differentiated from the symptoms due to other disorders.  For this reason, a 30 percent evaluation under DC 5284, in combination with DC 5271, best provides an evaluation which includes the left ankle symptoms as a whole.  Diagnostic Code 5284 is a more general diagnostic code than DC 5271, and provides criteria for rating a variety of foot injuries, to allow consideration of the fact that some injuries to the foot, such as fractures and dislocations for example, may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints, without affecting the range of motion of the ankle, while other injuries evaluated under DC 5284 may not affect range of motion.  

Therefore, DC 5271 has been combined with DC 5284, which provides criteria for evaluating foot disability, to assign a 30 percent evaluation, since DC 5284 provides a 30 percent evaluation for severe foot disability (when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).  

The Board must next consider whether the Veteran is entitled to an evaluation in excess of 30 percent during the period at issue.  A 30 percent evaluation is the maximum evaluation available under any Diagnostic Code for foot or ankle disability of a single lower extremity, with the exception of bilateral pes planus or bilateral pes cavus, for which a 50 percent evaluation is provided when the service-connected disability is bilateral.  A 30 percent is the maximum evaluation for unilateral foot or ankle disability.  DCs 5270-5274 and 5276-5284.  Thus, the 30 percent evaluation assigned in this decision from November 17, 1999, is the maximum evaluation available for severe foot injury of one foot.  

With actual loss of use of the foot, a 40 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5167.  "Loss of use of a foot" is defined as no effective function remaining other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of balance and propulsion which could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 4.63.  In this case, the Veteran uses both lower extremities for balance and propulsion.  An evaluation in excess of 30 percent is not warranted based on loss of use of the left foot.  

The preponderance of the evidence during this period is against a finding that the Veteran had loss of use of the left foot, and thus no criterion for an evaluation in excess of 30 percent on a schedular basis is met.  

The Veteran's provider noted that the Veteran could stand a maximum of two hours.  Her employment was as a postal clerk.  The evidence establishes that both the left ankle and the right ankle were immobilized, at least for some time beginning November 17, 1999.  Thus, the evidence presents an exceptional disability picture not readily subject to evaluation using the schedular criteria, since the schedular criteria allow only evaluation of the left ankle alone or the right ankle alone.  Immobilization of both ankles is not contemplated by the schedular criteria.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board cannot award an extraschedular rating for the left ankle, or an extraschedular award under § 3.321(b), or an extraschedular award under 38 C.F.R. § 4.16 on the basis of unemployability, in the first instance.  The decision below, as discussed, awards TDIU on a schedular basis from February 4, 2000.  However, it appears that, from November 17, 1999, through February 4, 2000, the Veteran is entitled to consideration of a higher evaluation for her service-connected ankle disabilities or TDIU on an extraschedular basis.  This referral is discussed further in the Remand appended to this decision.  

4.  Evaluation of left ankle from October 20, 2000 to April 6, 2001

On October 20, 2000, the Veteran underwent left calcaneal osteotomy and Achilles tendon lengthening.  March 2001 VA examination revealed that the Veteran was still recovering from the October 2000 left ankle surgery, and was using a crutch for ambulation.  She was only able to walk one block.  She was unable to drive.  She had a "portable cast" (removable hard brace) on her left foot, and was unable to bear weight without it.  The Veteran's gait was "quite decrepit." 

The Veteran sought a temporary total evaluation under 38 C.F.R. § 4.30 following this surgery.  A temporary total (100 percent) evaluation may be assigned when it is established that at least one month of convalescence is necessitated by surgery for a service-connected disability, or if surgery resulted in severe postoperative residuals, such as incompletely healed surgical wounds, immobilization of a major joint, application of a body cast, or the necessity for house confinement.  38 C.F.R. § 4.30.  That claim was denied in an April 2001 rating decision, on the basis that the surgical procedure was for disorders for which service connection was not in effect.  That decision was not appealed.  However, the Veteran cotinued to appeal for a higher initial evaluation for left ankle disability.  

The Board is not, as discussed above, able to locate any evidence in the claims file which establishes that the service-connected arthralgia, left ankle, was not among the disorders treated by the October 2000 left ankle surgery.  Therefore, the Board finds that it is more accurate to find that the April 2001 rating decision remained open, and that the Veteran's claim for temporary total disability resulting from October 20, 2000 left ankle surgery remains before the Board for appellate review.  

On VA outpatient care April 6, 2001, the Veteran sought evaluation for depression.  Outpatient treatment records dated from April 6, 2001 through August 2002 reflect that the Veteran did not seek VA treatment for the left ankle, and, in August 2002, requested a brace only for the right ankle.  It is factually ascertainable that the Veteran's temporary total disability due to surgery ended as of April 6, 2001.  

Since the treatment required for the Veteran's service-connected left ankle arthralgia cannot be differentiated from the other disorders treated by the October 20, 2000 surgical procedure, the Board finds that a temporary total evaluation for left ankle surgery from October 20, 2000 through April 6, 2001, is in order.  If the April 2001 rating decision which denied a temporary total evaluation under 38 C.F.R. § 4.30 is, as a legal matter, final, and the Board lacks jurisdiction to consider that claim, the Board notes that the Veteran is being granted a total (100 percent) rating on the basis of unemployability (TDIU) beginning in February 2000, which encompasses the entire period addressed in the claim for temporary total benefits under 38 C.F.R. § 4.30.  

5.  Evaluation of left ankle from April 6, 2001 through January 6, 2011

Records from April 2001 to the present disclose that the Veteran did not require a fixed-position brace on her left foot after this period.  The Veteran manifested limitation of motion and reports instability of the left ankle as well.  However, objective evidence has not included evaluations for ankle instability.  VA outpatient treatment record s reflect that the Veteran's service-connected left ankle disability, together with other disorders of the lower extremity, resulted in pain and impairment of her gait, and continued loss of dorsiflexion, and resulted in eventual loss of plantar flexion as well.  

March 2008 radiologic examinations showed that the ankle mortise was intact bilaterally, with deformity at the posterior left calcaneus and a fixation screw at the navicular bone.  

VA outpatient treatment records dated from 2004 through 2007 reflect that the Veteran's service-connected left ankle disability, together with other disorders of the lower extremity, resulted in pain and impairment of her gait, and continued loss of dorsiflexion, and resulted in eventual loss of plantar flexion as well.  VA outpatient clinical records dated in April 2007 reflect that the Veteran walked up to one hour per day several times a week, and reflect that the Veteran had been the sole caretaker for her elderly mother.  

March 2008 radiologic examinations showed that the ankle mortise was intact bilaterally, with deformity at the posterior left calcaneus and a fixation screw at the navicular bone.  

VA examination in March 2008 discloses left foot range of motion to 0 degrees of dorsiflexion and to 35 degrees of plantar flexion.  

The 30 percent evaluation assigned under DCs 5271-5284 prior to the October 20, 2000, surgical procedure is again warranted from April 6, 2001.  However, no criterion for an evaluation in excess of 30 percent for left ankle disability is met during this period.  In particular, there is no Diagnostic Code applicable to evaluation of the foot or ankle which authorizes a rating in excess of 30 percent for a single lower extremity except for loss of use of the lower extremity.  

With actual loss of use of the foot, a 40 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5167.  "Loss of use of a foot" is defined as no effective function remaining other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of balance, propulsion, etcetera, which could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 4.63.  The evidence that the Veteran was the sole caretaker for her disabled, elderly mother until April 2007, and that the Veteran used her left lower extremity for balance and propulsion, establishes that the criteria for loss of use of the left lower extremity were not met.  

This evidence establishes, by a preponderance, that an initial disability evaluation in excess of 30 percent for left ankle disability is not warranted during this period.  38 U.S.C.A. § 5107(b).  There is no doubt to be resolved in the Veteran's favor to warrant an evaluation in excess of 30 percent during this period.

6.  Evaluation of left ankle from January 6, 2011 

On VA examination conducted in January 2011, the Veteran had dorsiflexion from 0 degrees to 2 degrees and plantar flexion from 0 degrees to 2 degrees.  At the January 2011 VA examination, the Veteran reported giving away and instability of the left ankle, as well as pain; stiffness, swelling; and tenderness.  The examiner found objective evidence of pain at rest in the left ankle, guarding of movement, and tenderness, but found no objective evidence of instability or locking.  Degenerative changes of the left ankle were noted on radiologic examination conducted January 6, 2011.  

Thus, the evidence establishes that the Veteran has essentially no range of motion of the left ankle, even though ankylosis is not present.  As noted above, a maximum 20 percent rating is assigned under DC 5271 for marked limitation of motion of the ankle.  Id.  The only evaluation provided on a schedular basis for ankle disability is a 30 percent evaluation if there is ankylosis of the ankle fixed in plantar flexion at 30 degrees for more or fixed in dorsiflexion.  The Veteran's ankle is not ankylosed, but she has only 2 degrees of movement of the foot in either dorsiflexion or plantar flexion.  This certainly meets the criterion for marked limitation of the ankle, warranting the maximum available evaluation, a 20 percent evaluation, where there is no ankylosis.  Because DC 5271 encompasses only limitation of motion, and does not evaluate the left ankle disability related to the Veteran's other symptoms, including instability and pain on motion or pain at rest, shown on VA examination in January 2011, the RO assigned a 30 percent evaluation under DC 5284, in combination with DC 5271.  

In this case, the Veteran reported, at the time of the January 2011 VA examination, that she was able to walk 1/4 of a mile.  The examiner noted, in January 2011, that the Veteran was able to stand for 15 minutes to 30 minutes, and that ankle disability had a moderate effect on her ability to perform chores or shopping, although there was severe limitation of exercise and sports.  

She is able to walk and stand, albeit with pain and limitations, and therefore does not suffer from loss of use of the left foot.  There is no evidence of shortening of the left extremity, neurologic disability, or foot drop.  Id.  No muscle atrophy or weakness of use of the left lower extremity has been indentified on objective examinations or reported by the Veteran.  This description of the Veteran's abilities to engage in activities which involve balance and propulsion demonstrate that the Veteran's left ankle provides effective functioning which would not be equally well served by a prosthetic device.  The disability picture reflects that the Veteran's left ankle disability does not approximate loss of use of the left foot, even though the Veteran has pain both with use or at rest.  Thus, the criteria for an evaluation in excess of 30 percent based on loss of use of the left foot are not met.

The issue before the Board on appeal is whether the Veteran is entitled to an evaluation in excess of 30 percent.  The Board must consider whether the Veteran is entitled to a separate, compensable evaluation for arthritis shown on radiologic examination January 6, 2011.  In cases where a rating is based solely on loss of motion, and arthritis is also present, a separate 10 percent rating may be assigned.  A separate rating for arthritis cannot be granted prior to January 2011, since all radiologic examinations prior to 2011 disclose that no arthritis of the left ankle was present.  

There is no medical evidence which differentiates between the Veteran's left ankle arthralgia and the other diagnosed left foot disorders, as noted above.  The record suggests that the 30 percent rating under DCs 5271-5284 compensates the Veteran for any limitation of motion associated with arthritis.  However, the Board again notes the lack of medical evidence which would resolve whether the rating under DC 5284 does or does not encompass the symptoms of arthritis.  Tropf v. Nicholson, 20 Vet. App. 317 (2006). 

The Board again notes that it would be appropriate to Remand consideration of left ankle disability, including the question of whether a separate, compensable evaluation is warranted for arthritis.  On the other hand, the Board again notes that the appeal before the Board is an initial claim for an increased rating which dates back to the Veteran's service separation in 1995, more than 15 years ago.  The Board therefore finds that the most approximate action is to resolve reasonable doubt in the Veteran's favor and to assign a separate, compensable, 10 percent evaluation for arthritis, left ankle, from January 6, 2011. 

Reasonable doubt has been resolved in the Veteran's favor in determining that she is entitled to a 30 percent evaluation for left ankle disability, and to a separate, compensable, 10 percent evaluation for arthritis, from January 6, 2011, as described above, and there is no doubt to be resolved to warrant a higher evaluation.  38 U.S.C.A. § 5107(b).  

B.  Evaluation of service-connected right ankle disability

As noted above, the Veteran sought medical attention for foot pain in February 1995.  She was unable to wear shoes without pain.  She obtained inserts for her boots and shoes.  At the time of separation examination conducted in April 1995, she reported pain with running.  
1.  Evaluation of right ankle prior to March 30, 1999

March 1996 VA outpatient treatment notes reflect that the Veteran reported pain in the feet, heels and ankles, described as a feeling "like something pulling."  She reported that the orthotics provided in service helped, but she was only able to wear them two hours a day.  Diagnoses of plantar fasciitis, heel pain, pes planus, and tarsal tunnel syndrome were assigned.  In an April 1996 statement, the veteran reported discomfort while standing or with wearing heeled shoes.  

May 1996 private treatment notes reflect that the Veteran had pain and swelling of both feet and ankles.  Support hose, Motrin, and orthotics were prescribed by the private provider.  The record reflects that the Veteran did not seek additional private treatment until March 30, 1999.  

A 10 percent initial evaluation has been assigned for right ankle disability.  The facts establish that the Veteran manifested right ankle disability prior to March 30, 1999, using orthotics and Motrin to alleviate discomfort.  She retained 12 degrees of dorsiflexion in the right ankle; 20 degrees of dorsiflexion is defined by VA regulations as the normal range of dorsiflexion.  She retained 24 degrees of plantar flexion; 45 degrees is defined by VA regulations as the normal range of plantar flexion.  The criteria for moderate right ankle disability under DC 5271 are met, warranting a 10 percent evaluation for moderate limitation of motion.  The Board finds that limitation to 12 degrees of dorsiflexion and 24 degrees of plantar flexion is not "marked" limitation of ankle motion, and does not meet the criterion for a 20 percent evaluation under DC 5271.  

The Board has considered whether an evaluation in excess of 10 percent may be assigned for right ankle disability under any other diagnostic code prior to March 30, 1999.  Radiologic examinations disclose that the Veteran did not have degenerative joint disease of the right ankle, so a separate evaluation under DC 5003 is not authorized.  

The Board finds that the Veteran's right ankle disability was not moderately severe, so as to warrant an evaluation in excess of 10 percent under DC 5284, prior to March 30, 1999, even with consideration of the Veteran's complaints of pain and limitation of motion.  In particular, the medical evidence establishes that the Veteran did not seek medical evaluation during the period from March 1996 to March 30, 1999.  The Board finds that this fact establishes that her right ankle disability was no more than moderately disabling, and does not warrant an evaluation in excess of 10 percent.  

The Board has considered whether an evaluation in excess of 10 percent may be assigned under any other Diagnostic Code prior to March 30, 1999.  Radiologic examinations disclose that the Veteran did not have degenerative joint disease of the right ankle, so a separate evaluation under DC 5003 is not authorized.  

In particular, the medical evidence establishes that the Veteran did not seek medical evaluation during the period from March 1996 to March 30, 1999.  The Board finds that this fact establishes that right ankle disability was no more than moderately disabling, and does not warrant an evaluation in excess of 10 percent.  The preponderance of the evidence is against a higher rating during this period.  38 U.S.C.A. § 5107(b).  There is no doubt to be resolved in the Veteran's favor to warrant an increased initial evaluation during this period.

2.  Evaluation of right ankle from March 30, 1999 to January 6, 2011

When she sought treatment on March 30, 1999, she reported that she could "hardly" stand because of bilateral foot pain.  The following day, March 31, 1999, the Veteran was afforded VA examination of her feet.  She reported that her ankles would hurt and swell.  She reported pain, weakness, stiffness, swelling, instability, walking or giving way, fatigability, and lack of endurance.  The veteran had dorsiflexion of the right ankle to 12 degrees and plantar flexion of the right ankle to 24 degrees.  Radiologic examination disclosed no abnormality of the right ankle.  The examiner rendered an opinion that the veteran's ankle disability, for which a diagnosis of arthralgia was assigned, was related to the veteran's service.  

Private treatment notes dated in April 1999 reflect that the Veteran had moderate pain on the bottom of the foot when she walked, with the pain located in front of the heel in each foot.  She manifested a positive Tinel's sign.  The provider administered injections into the Veteran's left foot, but treated the Veteran's right foot with a brace.  See private treatment note dated April 6, 1999.  
The provider prescribed physical therapy in April 1999.  The physical therapy evaluation in early May 1999 reflects that the Veteran had a "very tight" right Achilles' tendon, so that the Veteran was able to plantar flex the foot to 40 degrees but was unable to dorsiflex the right foot only to 2 degrees.  Thus, the Veteran had essentially no dorsiflexion, although her right ankle was not ankylosed.  

In September 1999, the Veteran underwent additional physical therapy.  The list of VA physical therapy appointments is associated with the claims file, as well as the order for those appointments, but the notes of the appointments are not associated with the claims files.  The clinical records do not include specific notations regarding the Veteran's range of motion.  However, the treating provider considered the Veteran's right ankle disability unimproved.  The evidence supports a finding that the Veteran continued to have essentially no dorsiflexion.  

Orthotic devices were re-issued in October 1999.  See signed statement from CLY, DPM, attached to Veteran's April 2000 Application for Annual Clothing Allowance.  On November 17, 1999, the Veteran began using a SureStep Brace (a fixed position brace) bilaterally.  Ankle braces were again issued in July 2000.  These braces fixed and supported the Veteran's plantar flexion, as if the Veteran had foot drop.  The Veteran's dorsiflexion was limited to less than 5 degrees, as noted above.  Therefore, the Veteran had a marked limitation of dorsiflexion, but retained significant plantar flexion of the right ankle.  

The evidence does not clearly reflect how long the Veteran's right ankle was immobilized with the SureStep brace.  To the extent that immobilization of the right ankle resulted in interference with her employment, because the left ankle was also immobilized, that unusual disability picture is addressed in the Remand, below, as the Board cannot award a higher evaluation for right ankle disability on an extraschedular basis in the first instance.  38 C.F.R. § 3.321(b).  

In December 1999, the private medical provider, CLY, DPM, who stated that treatment of the Veteran began on referral from Fox Army Hospital, provided an opinion that severe pes planus and tarsal tunnel syndrome made it impossible for the veteran to stand more than two hours per day.  Dr. Y did not distinguish between symptoms of service-connected ankle disability and symptoms of foot disorders (pes planus and tarsal tunnel syndrome) for which service connection was not in effect.  

In February 2000, Dr. Y recommended operative treatment of the right foot.  However, there is no notation that the Veteran's right ankle or right foot required specific treatment.  The Veteran was seen for complaints unrelated to the right foot on several occasions, and no provider noted that the Veteran's right ankle was immobilized.  As noted above, the Veteran underwent surgery to the left foot in October 2000.  

The treatment notes do not reflect evaluation of the right foot again until VA examination in March 2001, which reflects that the Veteran complained of foot pain bilaterally so severe that she had to rest after one block.  The Veteran had a cast on the left foot and a brace used with her shoe on the right.  On VA examination in March 2002, the Veteran used a brace on the right foot.  Dorsiflexion was to 11 degrees, and plantar flexion to 32 degrees.  She complained of pain and had guarded movement.  In August 2002, she requested a new rigid brace and a new stirrup brace for the right foot.  The clinical records disclose no notation of a request for or issuance of a brace for the right foot after August 2002; a February 2003 note reflects that the braces were issued in 2002.  

Clinical records dated from 2003 to 2007 reflect that the Veteran assisted her elderly, disabled mother.  An April 2007 clinical note reflect that a sibling moved back home to help with the mother's care.  The Veteran was instructed to walk 4 to 5 times a week for up to one hour.  There was no indication that right ankle pain would interfere with this planned activity.  

March 2008 VA examination disclosed range of motion of the right ankle to 10 degrees of dorsiflexion and 40 degrees of plantar flexion.  The Veteran had good subtalar motion and a mildly antalgic gait.  

There is no record that the Veteran sought medical treatment for right ankle disability during the period from March 2008 to January 6, 2011.  

The Veteran's dorsiflexion of the right ankle was severely limited, with motion ranging from 2 degrees to 10 degrees of dorsiflexion, during the period from March 30, 1999 to January 2011.  However, the Veteran retained significant dorsiflexion, with 40 degrees of plantar flexion at the time of VA examination in 2008.  However, with consideration of pain under 38 C.F.R. § 4.45, limitation of dorsiflexion and pain on use may be evaluated as equivalent to marked limitation of motion, so as to meet the criteria for a 20 percent evaluation under DC 5271.  The Veteran did not manifest degenerative joint disease of the right ankle, so 38 C.F.R. § 4.59 is not applicable.  

The right ankle joint was not ankylosed, so the Veteran is not entitled to a higher evaluation under DC 5270, which provides that a 30 percent evaluation is warranted if there is ankylosis at 0 degrees of dorsiflexion or at a greater degree of dorsiflexion.  DC 5270.

The Board has also considered whether an evaluation in excess of 20 percent might be warranted under DC 5284, which provides criteria for evaluation of other disability of a foot.  A 20 percent evaluation is assigned under DC 5284 for moderately severe foot disability.  The next higher evaluation, a 30 percent evaluation, requires evidence of severe foot disability.  

The Board has considered the evidence that the Veteran had right ankle pain.  The evidence reflects that, at least during some portions of the period at issue, the Veteran's right ankle disability was treated with braces that decreased mobility of the ankle.  She has required orthotic devices throughout the appeal period.  She has used a stirrup brace or a rigid right ankle brace at times during the evaluation period.  However, the evidence reflects that she sought treatment and evaluation of the right ankle infrequently during the period from 2003 through January 2011, a period of more than half of the pendency of the appeal.  

The fact that she did not require more than routine care for the right ankle during this period is persuasive evidence that right ankle disability was not equivalent to severe disability under DC 5284 during this period, even with consideration of pain.  In particular, the Veteran was able to maintain ambulation using her right foot after the left foot surgery required a cast on the left foot.  The Veteran took care of a disabled family member.  The limitation of range of motion of the right foot remained essentially the same throughout the period under review.  

The evidence supports an initial 20 percent evaluation for right foot disability during this period, but no higher schedular evaluation, with consideration of pain as well as limitation of dorsiflexion, but is not in equipoise to warrant an evaluation in excess of 20 percent.  To the extent that an extraschedular evaluation may be considered, that issue is discussed in the Remand, below.  There is no doubt to be resolved in the Veteran's favor to warrant a schedular evaluation in excess of 20 percent during this period.  38 U.S.C.A. § 5107(b).  An initial evaluation in excess of 20 percent prior to January 6, 2011, is not warranted.  

3.  Evaluation of right ankle from January 6, 2011

The veteran was afforded VA examination in January 2011.  Her posture was normal; her gait was antalgic.  She reported constant daily moderate ankle pain.  She had pain at rest and guarding of movement but no tenderness or abnormal motion.  Range of motion of the right ankle was limited to 10 degrees of dorsiflexion and 12 degrees of plantar flexion, with complaints of pain and instability.  

The RO has assigned a 30 percent evaluation under DC 5284, in combination with DC 5271.  The Board does not disagree with this evaluation.  DC 5284 provides a 30 percent evaluation for severe foot disability (when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).  

The Board must next consider whether the Veteran is entitled to an evaluation in excess of 30 percent during the period at issue.  As noted above, a 30 percent evaluation is the maximum evaluation available for foot or ankle disability of a single lower extremity.  A higher rating may be assigned if there is loss of use of the foot.  DC 5167.  "Loss of use of a foot" is defined as no effective function remaining other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  38 C.F.R. § 4.63.  

In this case, the Veteran uses both lower extremities for balance and propulsion.  An evaluation in excess of 30 percent for right ankle disability is not warranted, because the evidence establishes that the Veteran does not have loss of use of the right foot.  No criterion for an evaluation in excess of 30 percent for right ankle disability on a schedular basis is met.  

C.  Claim for increased initial staged evaluations for lumbar disability

When the Veteran submitted her initial claim for service connection for lumbar disability, schedular criteria provided that mild limitation of motion of the lumbar spine warranted a 10 percent evaluation.  Moderate limitation of motion of the lumbar spine warranted a 20 percent evaluation.  Severe limitation of motion of the lumbar spine warranted a 40 percent evaluation.  38 C.F.R. § 4.71a, DC 5292 (prior to Sept. 26, 2003). 

Under DC 5003, noncompensable limitation of motion due to arthritis of the spine warranted a rating of 10 percent.  

Other diagnostic codes used to evaluate back disability included DC 5293, which, as in effect prior to September 23, 2002, provided a 10 percent rating for mild intervertebral disc syndrome symptoms.  A 20 percent rating was warranted for moderate symptoms with recurring attacks.  A 40 percent evaluation required severe symptoms with recurring attacks and intermittent relief.  Intervertebral disc syndrome manifested by pronounced symptoms, persistent and compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief, warranted a 60 percent evaluation under DC 5293.  This was the maximum schedular evaluation available for lumbar disability. 

Other diagnostic codes used to evaluate back disability when the Veteran submitted her 1996 claim included DC 5295, which, as in effect prior to September 26, 2003, provided a noncompensable rating for lumbosacral strain with only slight subjective symptoms.  A 10 percent rating required characteristic pain on motion.  A 20 percent rating required muscle spasm on extreme forward bending and unilateral loss of lateral spine motion in a standing position, and a 40 percent rating required severe lumbosacral strain manifested by listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space.  A 40 percent rating is also warranted if only some of these manifestations are present if there is also abnormal mobility on forced motion.  38 C.F.R. Part 4, DC 5295.

Effective in September 2002, intervertebral disc syndrome was evaluated based on incapacitating episodes, and orthopedic and neurologic disabilities were separately evaluated using evaluation criteria for the most appropriate neurologic diagnostic code or codes.  Under the amendment to the Rating Schedule that became effective September 26, 2003, a general rating formula was instituted for evaluating diseases and injuries of the spine, including cervical or lumbar strain under Diagnostic Code 5237, degenerative arthritis of the spine under Diagnostic Code 5242, or intervertebral disc syndrome under Diagnostic Code 5243.  See 68 Fed. Reg. 51,454, 51,456-57 (Aug. 27, 2003) (effective Sept. 26, 2003).  38 C.F.R. § 4.71a, "General Rating Formula for Disease and Injuries of the Spine" (General Rating Formula).  

Disabilities of the spine are evaluated either under a general rating formula for diseases and injuries of the spine or under a formula for rating intervertebral disc syndrome based on incapacitating episodes.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242 (effective Sept. 26, 2003).  A total duration of incapacitating episodes of at least 2 weeks but less than 4 weeks warrants a 20 percent evaluation, and higher evaluations are warranted for greater periods of incapacitating episodes during a year.

The general rating formula provides the following criteria: a 40 percent evaluation is warranted for favorable ankylosis of the entire thoracolumbar spine or forward flexion of the thoracolumbar spine of 30 degrees or less.  The only criterion which warrants an evaluation in excess of 40 percent for limitation of motion of the thoracolumbar spine is where there is unfavorable ankylosis of the thoracic spine. 

Further instructions under the general formula provide that neurologic disabilities are to be evaluated separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.  Id. at Note 1. 

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2). 

The formula for rating intervertebral disc syndrome based on incapacitating episodes allows for evaluations based upon incapacitating episodes of certain durations.  38 C.F.R. § 4.71a, DC 5243.  For purposes of evaluations under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Note (1).  A 60 percent evaluation is warranted for incapacitating episodes totaling at least 6 weeks in a 12-month period.

1.  Evaluation of lumbar disability prior to February 4, 2000

The Veteran was awarded service connection for scoliosis and degenerative joint disease left L 6-S1, by a December 1999 Board decision.  A 10 percent initial rating was assigned for lumbar disability, and the Veteran disagreed.  Subsequent to the initial rating decision which granted service connection and assigned an evaluation, a 40 percent evaluation was assigned effective February 4, 2000.  

As set forth above, the Veteran is entitled to an evaluation in excess of 10 percent if she establishes moderate or severe limitation of motion of the lumbar spine, establishes that muscle spasm was present, or, for the period during which revised regulations are applicable beginning in 2002, establishes incapacitating episodes incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks, or longer.  

At the time of separation examination conducted in April 1995, the veteran reported inability to maintain certain positions because of back pain.  She reported that the back pain was not constant but would "come and go."  Mild scoliosis was the assigned diagnosis.  In an April 1996 statement, the veteran reported spasms if she would run, or with lifting or standing for long periods.  The veteran also reported discomfort in a prone position.  Clinical records dated in 1998 reflect that the Veteran was involved in a motor vehicle accident and sought evaluation for neck pain.  She sought evaluation for neck pain on several occasions in 1998 and 1999.  She did not report lumbar pain, and no provider assigned a diagnosis of a lumbar disorder.  

VA examination conducted in March 1999 disclosed lumbar flexion to 81 degrees and extension to 10 degrees.  The examiner opined that the veteran had no loss of lumbar function due to pain.

The Veteran sought treatment of neck pain in July 1999 and August 1999, but did not report lumbar pain or disability.  In December 1999, a medical provider indicated that the Veteran should be limited to standing two hours per day, but indicated this limitation was due to foot and ankle disabilities, and did not discuss the back disability.  

In January 2000, the Veteran sought emergency department treatment for complaints of knee pain and emergency treatment for increased back pain.  In February 2000, the Veteran reported increased back pain. 

The objective evidence prior to February 2000 establishes that the Veteran's limitation of motion of the back was, at most, slight.  The objective range of motion to 81 degrees of flexion shown on VA examination in March 1999 does not meet or approximate the criteria for moderate limitation.  The criteria for a 20 percent evaluation under DC 5292 are not met.  

The Veteran did not manifest muscle spasm on extreme forward bending or loss of lateral spine motion.  The criteria for an evaluation in excess of 10 percent under DC 5295 were not met prior to February 2000.  No provider assigned a diagnosis of intervertebral disc disease, so DC 5293 is not applicable.  The revised criteria for evaluating spine disability were not effective until 2003, and thus, by law, cannot be applied to evaluate the Veteran's disability from 1995 thought February 4, 2001.  38 U.S.C.A. § 5110.  

The preponderance of the evidence is against an evaluation in excess of 10 percent prior to February 4, 2000.  There is no reasonable doubt which may be resolved in the Veteran's favor.  

2.  Evaluation of lumbar disability from February 4, 2000

On February 4, 2000, the Veteran sought evaluation for complaints of increased lumbar pain.  The Veteran reported having sought emergency department treatment for back pain in January 2000.  A muscle relaxer was prescribed, and the pain subsided.  The Veteran reported that increased lumbar pain had returned, without any injury or trigger such as increased exertion.  The provider provided a written order for the Veteran to be off work for several days.  

In April 2000, JWB, MD, indicated that the Veteran's back disability had increased without injury muscle spasm and reduction of range of motion by 50 percent.  The provider opined that the Veteran was unable to work and would probably not return to work in the near future.  In July 2000, the Veteran was issued a TENS unit and a soft and flexible back brace.  July 2000 VA examination disclosed marked tenderness and flexion to 45 degrees with pain beginning at that point.

In August 2000, the Veteran manifested lumbar muscle spasms, and range of motion was decreased by 50 percent.  The Veteran was unable to perform her employment duties, for at least the next year, the provider opined, since the Veteran was unable to tolerate lifting more than 5 pounds, and was unable to stoop, bend, or twist.  

In February 2005, the Veteran reported that she sometimes remained in bed one to two days, as she had at thanksgiving and Christmas, because her pain was too severe.  

Clinical records dated in April 2007 reflect that the Veteran had been the sole caretaker for her mother.  

The Board remanded the claim for further development in August 2009.  In January 2011, the veteran was afforded VA examination.  She reported constant daily low back pain, worse in cold weather.  She reported less pain with rest, avoidance of activities, warmer weather, heating pads, and use of a TENS unit.  She reported that her activity was reduced by 80 to 90 percent when she had a flare-up of back pain.  She reported no incontinence, numbness, parethesias; there was radiation of pain to the left buttock.  The January 2011 VA examination report reflects that the Veteran manifested guarding on motion, but there was no spasm or atrophy of the thoracolumbar muscles.  Lumbar range of motion was from 0 to 45 degrees of flexion and from 0 to 5 degrees of extension.  The examiner found no neurologic abnormalities.  

The Veteran does not meet any criterion for a schedular evaluation in excess of 40 percent for her lumbar disability under the criteria in effect prior to September 2002, because she has not manifested foot drop or other symptoms compatible with sciatic neuropathy.  She has complained of pain, but does not have absent ankle jerk, or other neurological findings.  DC 5293.  As DC 5293 provided the only criteria for a rating in excess of 40 percent under the version of the Rating Schedule in effect when the Veteran submitted her claim, she does not meet the criteria for an increased evaluation under that version of the regulations.  

Range of motion was to 45 degrees of flexion; the Veteran's extension was limited to 5 degrees.  The only criteria which allow an evaluation in excess of 40 percent based on limitation of motion under the regulation as revised during the pendency of this appeal allows a 50 percent evaluation if there is ankylosis of the spine.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992).  The Veteran's range of motion of the thoracolumbar spine, although limited, is inconsistent with ankylosis.  Therefore, the Veteran does not meet the criterion for a rating in excess of 40 percent based on ankylosis.  

There is no evidence that any provider advised the Veteran that she required bed rest during any flare-up or that any provider directed her to be on bed rest at any time, although the evidence does clearly reflect that providers advised the Veteran, after February 4, 2000, that she could not perform her employment as a postal clerk.  The evidence establishes that, for limited periods, such as at Thanksgiving in 2005, the Veteran has reported that she had to confine herself to bed rest after a period of overexertion, but the evidence establishes that such periods have been brief, and do not warrant a finding that the Veteran has required bed rest totaling at least 6 weeks in any 12-month period during the pendency of the appeal.  

The preponderance of the evidence is against an evaluation in excess of 40 percent for a lumbar spine disability, since there is no evidence that the Veteran meets or approximates any criterion for an evaluation in excess of 40 percent.  

3.  Claim for TDIU prior to November 9, 2000

The Veteran's claims for increased initial evaluations encompass a claim of entitlement to a TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009). Therefore, the Board has jurisdiction to consider that claim, and to consider an effective date of a grant of TDIU where the RO has granted TDIU and established an effective date of November 9, 2000, for that benefit.  
 
Total disability ratings for compensation based on individual unemployability (TDIU) may be assigned where the schedular rating is less than total and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  If there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

From February 4, 2000, the Veteran meets the schedular criteria for consideration of TDIU, since she have a combined 70 percent evaluation or higher (40 percent for lumbar disability + 30 percent for left ankle disability = 58 percent + 20 percent for right ankle disability = 66 percent, plus the bilateral factor, and rounding = 70 percent).  The medical evidence establishes that the providers who were treating the Veteran's back disability submitted written medical statements that the Veteran could not work.  Initially, each provider stated that the Veteran would not be able to work for a brief period of time.  The provider who treated her in early February 2000 advised that she could not return to work before March 2000.  In March 200-, she was advised to be off work for another period.  These periods were continuous through August 2000, when the treating provider indicated that the Veteran would not likely be able to return to work.  Thereafter, several treating providers advised that the Veteran could not return to work.  The Veteran retired on disability.

This evidence is noted in the Social Security Administration decision, which awarded disability benefits effective in February 2000 on the basis of back and ankle disabilities for which the Veteran has been granted service connection.  The Board finds that the evidence establishes continuous disability from February 4, 2000, when the Veteran sought treatment for lumbar pain for which service connection has been granted.  TDIU is warranted from February 4, 2000.  

Extra-schedular consideration

In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008). 

First, there must be a comparison between the level of severity and symptomatology of the service-connected disability and the established criteria found in the rating schedule to determine whether the disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the Veteran's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  

The record reflects that, prior to November 17, 1999, the Veteran's service-connected disabilities were manifested by pain and limitation of motion, but were not manifested by any symptom which is not encompassed within the schedular criteria for evaluating that disability.  However, on November 17, 1999, and for a period thereafter which is not clearly demonstrated by the evidence, the Veteran was placed in immobilizer braces for each ankle.  Since her employment was as a postal clerk, this evidence shows marked interference with employment in a manner which cannot be evaluated under the schedular criteria, since the schedular criteria are designed to evaluate each lower extremity separately.  Where both extremities are involved, a bilateral factor is assigned.  However, in this case, the temporary immobilization of both ankles presents a greater interference with employment that can reasonably be encompassed in the schedular consideration of bilateral factors.  See 38 C.F.R. § 4.25.  The Board finds that application of the schedular standards is impractical, and consideration of an extraschedular evaluation during the period from November 17, 1999 to February 4, 2000, is required.  38 C.F.R. §§ 3.321(b), 4.16.   

Prior to November 17, 1999, the schedular criteria encompass the symptoms of each of the Veteran's service-connected disabilities, that is, the left ankle, right ankle, and lumbar disabilities.  From February 4, 2000, a total disability evaluation based on schedular consideration of individual unemployability is in effect, so extra-schedular consideration of TDIU is precluded, and referral for extra-schedular evaluation for the service-connected disabilities is not required.  Further inquiry into extraschedular consideration is not warranted.  See VAOPGCPREC 6-96; Thun, 22 Vet. App. at 115.  


ORDER

An increase in the initial evaluation for left ankle disability in excess of 10 percent prior to March 30, 1999 is denied.

An increase in the initial evaluation for left ankle disability from 10 percent to 20 percent is granted from March 30, 1999, to November 17, 1999, subject to law and regulations governing the effective date of an award of monetary compensation; the appeal is granted to this extent only.

An increase in the initial evaluation for left ankle disability to 30 percent is granted from November 17, 1999, to October 20, 2000, subject to law and regulations governing the effective date of an award of monetary compensation; the appeal is granted to this extent only.

A temporary total (100 percent) disability evaluation for left ankle disability is granted from October 20, 2000 through April 6, 2001, subject to law and regulations governing the effective date of an award of monetary compensation; the appeal is granted to this extent only.

An increased initial evaluation to 30 percent for left ankle disability under Diagnostic Codes 5284 and 5271 from April 6, 2001, to January 6, 2011, is granted, subject to law and regulations governing the effective date of an award of monetary compensation; the appeal is granted to this extent only.

An initial evaluation in excess of 30 percent for left ankle disability evaluated under Diagnostic Codes 5284 and 5271 from January 6, 2011, but the criteria for a separate, compensable, 10 percent evaluation for arthritis of the left ankle evaluated under Diagnostic Code 5010 is granted from January 6, 2011, subject to law and regulations governing the effective date of an award of monetary compensation; the appeal is granted to this extent only.

An increase in the initial evaluation for right ankle disability in excess of 10 percent prior to March 30, 1999 is denied.

An increase in the initial evaluation for right ankle disability from 10 percent to 20 percent, but no higher evaluation, from March 30, 1999, is granted, but no higher evaluation, prior to January 6, 2011, subject to law and regulations governing the effective date of an award of monetary compensation; the appeal is granted to this extent only.

An increased initial evaluation in excess of 30 percent for right ankle disability from January 6, 2011, is denied.  

An initial evaluation in excess of 10 percent for lumbar disability prior to February 4, 2000, is denied.  

An initial evaluation in excess of 40 percent for lumbar disability from February 4, 2000, is denied.  

From February 4, 2000, TDIU is granted, subject to law and regulations governing the effective date of an award of monetary compensation; the appeal is granted to this extent only.


REMAND

In November 1999, the Veteran was placed in immobilizer braces for each ankle.  Since her employment was as a postal clerk, this evidence shows marked interference with employment in a manner which cannot be evaluated under the schedular criteria.  In December 1999, the Veteran's provider stated that the Veteran could stand a maximum of two hours.  In February 2000, the Veteran sought Social Security Administration (SSA) disability benefits, and that claim was eventually granted by SSA.  In the decision above, the Board has granted TDIU benefits from February 4, 2000.  

The evidence establishes that the Veteran was technically still employed by the Postal Service during the period from November 17, 1999 to February 4, 2000.  However, it appears from the evidence that she may not have actually performed gainful employment during this period, but, rather, was using sick leave.  She retired from her employment with the Postal Service on disability retirement, but the evidence does not show whether she actually performed her job functions after November 17, 1999.  The Veteran does not meet the criteria for schedular consideration for unemployability prior to February 4, 2000, as she does not have a single disability which is ratable at 60 percent or a single disability evaluated as 40 percent disabling until February 4, 2000.  

Moreover, the evidence suggests that, although the Veteran was technically employed, she did not actually perform gainful employment during this period, but was using sick leave.  She later left her employment under disability retirement.  The Veteran does not meet the criteria for schedular consideration for unemployability, as she does not have a single disability which is ratable at 60 percent or a single disability evaluated as 40 percent disabling until February 4, 2000.  As discussed further below, TDIU on a schedular basis is warranted from February 4, 2000.

The circumstances establish an unusual or exceptional disability picture, and the Veteran's claims for increased initial evaluations should be considered on an extraschedular basis, both under 38 C.F.R. § 3.321(b)(1), for an increased rating for right and left ankle disabilities, and under 38 C.F.R. § 4.16(b) for unemployability due to service-connected disabilities.  The Board notes that the standard for referral of a claim for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) requires marked interference with employment, while 38 C.F.R. § 4.16(b) requires evidence of unemployability.  Thun v. Peake, 22 Vet. App. 111 (2008) (standards applied to claims under section 3.321(b)(1) and those applied under section 4.16(b) are separate and distinct); Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  Advise the Veteran of the criteria for establishing entitlement to an extra-schedular evaluation for any of her service-connected disabilities under 38 C.F.R. § 3.321(b)(1) and for unemployability under 38 C.F.R. § 4.16(b). 

2.  Afford the Veteran an opportunity to identify or submit evidence, including medical evidence or employment information, such as from the United States Office of Personnel Managment, showing whether she performed employment during the specific period from November 17, 1999 to February 4, 2000.  

3.  Refer the Veteran's claim to the Director, Compensation and Pension Services, for consideration of an extraschedular disability rating for service-connected left ankle or right ankle disabilities and for unemployability.  The determination must address extraschedular consideration under both 38 C.F.R. § 3.321(b)(1) and 38 C.F.R. § 4.16(b).

4.  If the appeal is not granted to the Veteran's satisfaction, the Veteran, and her representative, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, this appeal should be returned to this Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
L. M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


